UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 18-7203


DAREN KAREEM GADSDEN,

                     Petitioner - Appellant,

              v.

WARDEN SMITH,

                     Respondent - Appellee.



Appeal from the United States District Court for the Eastern District of North Carolina, at
Raleigh. James C. Dever III, District Judge. (5:17-hc-02029-D)


Submitted: December 18, 2018                                Decided: December 21, 2018


Before AGEE, THACKER, and HARRIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Daren Kareem Gadsden, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Federal prisoner Daren Kareem Gadsden appeals the district court’s order

adopting the magistrate judge’s recommendation to dismiss Gadsden’s 28 U.S.C. § 2241

(2012) petition. The district court referred this case to a magistrate judge pursuant to 28

U.S.C. § 636(b)(1)(B) (2012). The magistrate judge recommended that relief be denied

and advised Gadsden that failure to file timely objections to the recommendation would

waive appellate review of a district court order based upon the recommendation.

       The timely filing of specific objections to a magistrate judge’s recommendation is

necessary to preserve appellate review of the substance of that recommendation when the

parties have been warned of the consequences of noncompliance. Wright v. Collins, 766

F.2d 841, 845-46 (4th Cir. 1985); see also Thomas v. Arn, 474 U.S. 140 (1985). Gadsden

waived appellate review of the district court’s dispositive holdings by failing to

meaningfully object to the magistrate judge’s dispositive recommendations. Moreover,

Gadsden fails to challenge the district court’s dispositive holdings in his informal brief,

which further supports the conclusion that he has waived appellate review of the

appealed-from order. See 4th Cir. R. 34(b).

       We thus affirm the district court’s judgment. We deny Gadsden’s motion for a

transcript at government expense. We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before this court and argument

would not aid the decisional process.

                                                                              AFFIRMED



                                              2